By the Court, Harris, J.
Upon the trial the defendant rested his defense upon two grounds, either of which, if sustained by the evidence, would have entitled him to a verdict in his favor. In the first place he insisted that the plaintiff, as well as Peter Robison, was a principal debtor upon the note, and that the other makers, with himself, were sureties for the two Robisons, and then, whether the plaintiff ivas a principal debtor or not, that he, the defendant, was only a surety for all the other makers. Upon "these questions parol evidence was admissible. As between the makers of the note and the holder all are alike liable—all are principals—but, as between themselves, their rights depend upon other questions which are the proper subject of parol evidence. (Sisson v. Barrett, 6 Barb. S. C. Rep. 199. Same case upon appeal, 2 Comst. 406.) The judge at the circuit was right therefore, in receiving extrinsic proof to show AV’hich of the parties signed the note as principal debtors, and which, as sureties.
The fact that the defendant added to his signature the word “ security,” was evidence, prima facie, that he signed the note as surety for somebody. Even this presumption might haA’e been overcome by proof that, though he signed as security, he was, in fact, a principal debtor. The only advantage which the defendant derived from this addition Avas, that he saved himself the necessity of proving, at least* in the first instance, the fact that he Avas a mere surety. Others of the makers also signed as sureties, but not having taken the precaution, adopted by the defendant, they were obliged, before they could avail themselves of that relation, to establish the fact that, like the defendant, they also signed as sureties. Whether or not, therefore, the plaintiff signed the note as a principal, interested in the loan for which it Avas given, or merely as a surety for Peter Robison, was a question of fact, open to proof, and upon which parol evidence was properly received, and, as we are bound to presume, *516properly submitted to the jury. Upon that evidence, thus submitted, the jury have found that the plaintiff, as well as the defendant, signed the note as surety. As was said by Justice Barculo, in Sisson v. Barrett, above cited, the jury have- annexed to the plaintiff’s name the word surety. The plaintiff and defendant, therefore, stand upon the same footing. Both are sureties.
But then, it was competent for the defendant, though the plaintiff with Hall and Feller, had signed the note as surety for Peter Robison, to make himself the surety for all the other makers of the note. This he insisted upon the trial he had done. This, too, was a question open to proof. He had signed the note as surety, but whether it w'as as surety for Peter Robison, the principal debtor, or for all the makers who had signed before him, did not appear. This question, too, was properly submitted to the jury, and their verdict must stand, unless an error has been committed in receiving or rejecting evidence.
To show that he had signed the note as surety for all the parties whose names preceded his, the defendant proposed to give in evidence a conversation between him and the payee of the note, which took place either at the time the loan ivas applied for, or when the money was received. I think this evidence should have been received. That the defendant had a right to qualify and restrict his liability, so as to make himself a mere guarantor of the note, will not be denied. If he had that right, it was competent for him to prove that he did so qualify and restrict his liability. The manner of signing fur■nishes no evidence upon this question. It is equally consistent with such restricted liability, and with a-liability as co-surety with the other sureties upon the note. The question must therefore be determined by extrinsic evidence. It was shown upon the trial that the defendant made the application to the payee of the note for the loan. He brought the note to the payee, signed by all the other makers. The payee required him to add his signature, as a condition of the loan. The witness, John I. Waldorf, was present when the defendant signed the note. He heard but one conversation between the *517defendant and his father, and whether that conversation was had when the defendant applied for the loan, or when the money was received, he could not say. Whether it was on the one or the other of these occasions, I think it was equally competent evidence. It was a part of the transaction which was the subject of inquiry. It was important to ascertain what w.a5 in fact the contract between the defendant and the payee of the note.' The defendant’s signature did not furnish evidence sufficient to determine that question. It became necessary, therefore, to have recourse to extrinsic evidence. That evidence must, from the very nature of the case, consist of the declarations of the parties at the time of the transaction. The negotiation which resulted in the loan, was as much a part of the transaction, as the receiving of the money. What was said by the parties, at either of these interviews, was pertinent evidence for the purpose of showing what was the true character of the defendant’s contract. Such declarations, made at the time of the transaction, and expressive of its character, motive, or object, are to be regarded, as has been well said, as “ verbal acts, indicating a present purpose and intention,” and are therefore admitted in proof, like any other material facts. They are parts of the res gestee. (1 Greenl. Ev. § 108, and cases cited. 1 Phil. Ev. Cowen & Hill’s ed. 231. Wilmot v. Hurd, 11 Wend. 584. Harris v. Warner, 13 Id. 400.) I think, therefore, that the defendant should have been permitted to prove all the conversations which were had between him and the payee of the note, relating to the subject matter of the transaction, at any time before the transaction was closed by the payment of the money, or the delivery of the note, for the purpose of showing, if he could, that he signed the note, not as a co-surety with the other sureties, but as a surety for the whole. Upon this ground alone, I think a new trial should be awarded.